Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 1 of 19 PageID 2591



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 MIGUEL ANGEL MARTINEZ,

             Petitioner,

 v.                                      Case No: 2:19-cv-796-FtM-29NPM
                                           Case No. 2:11-CR-40-FTM-29NPM
 UNITED STATES OF AMERICA,

             Respondent.



                             OPINION AND ORDER

        This matter comes before the Court on petitioner’s Motion

 Under 28 U.S.C. Section 2255 to Vacate, Set Aside or Correct

 Sentence by a Person in Federal Custody (Cv. Doc. #1; Cr. Doc.

 #217) 1 filed by counsel on November 5, 2019.        The government filed

 a Response in Opposition to Motion (Cv. Doc. #9) on February 6,

 2020.    The petitioner filed a Reply (Cv. Doc. #10) on February 28,

 2020.     For the reasons set forth below, the motion is denied.

                                         I.

        On March 30, 2011, a federal grand jury in Fort Myers, Florida

 returned a ten-count Indictment (Cr. Doc. #1) against petitioner

 Miguel   Angel   Martinez    (petitioner     or   Martinez)   and   his   co-

 defendant Eddy Luis Jose Estrella (Estrella).           Only Estrella was



 1The Court will refer to the docket of the civil habeas case as
 “Cv. Doc.”, and will refer to the docket of the underlying criminal
 case as “Cr. Doc.”
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 2 of 19 PageID 2592



 charged in Counts One through Four, and Ten.               Petitioner was

 charged with the following offenses in the following counts:

           •   Count Five:    Conspiracy to obstruct, delay, and affect

               commerce by robbery, in violation of 18 U.S.C. § 1951(a)

               (Hobbs Act Conspiracy).

           •   Count Six: Knowingly delaying and affecting commerce by

               robbery of an undercover police officer, in violation

               of 18 U.S.C. § 1951(a) (Hobbs Act Robbery).

           •   Count Seven:     Conspiracy to use and carry a firearm

               during and in relation to a crime of violence, and to

               possess the firearm in furtherance of the crime of

               violence, the crime of violence being the Hobbs Act

               Robbery alleged in Count Six, in violation of 18 U.S.C.

               § 924(o).

           •   Count Eight: Knowingly using and carrying of a firearm

               during and in relation to a crime of violence, and in

               furtherance of a crime of violence, the crimes of

               violence being the Hobbs Act Conspiracy charged in

               Count Five and the Hobbs Act Robbery charged in Count

               Six, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) and

               (c)(1)(C)(i), and 18 U.S.C. § 2.

           •   Count Nine:     Possession of a firearm by a convicted

               felon, in violation of 18 U.S.C. § 922(g)(1).




                                    - 2 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 3 of 19 PageID 2593



       The facts presented in the Presentence Report (Cr. Doc. #220,

 pp. 5-7), to which petitioner did not object (Cr. Doc. #203, pp.

 5-6) 1, described the underlying conduct as follows:

       On a prior occasion, Estrella had sold an undercover police

 officer a quantity of Oxycodone, and had discussed the officer

 purchasing a firearm on a later occasion.

       Estrella agreed to meet the officer again on January 27, 2011,

 to sell Oxycodone and a firearm.       Prior to the meeting, petitioner

 and Estrella agreed and planned to rob the undercover officer at

 gunpoint of drugs recently purchased from Estrella, and money the

 undercover detective was bringing to purchase drugs and a firearm

 from Estrella.

       On January 27, 2011, Estrella met with the undercover officer

 in the parking lot of a CVS store and sold him 15 Oxycodone 30 mg

 pills for $210.     During this meeting, the officer asked about the

 firearm.    Estrella stated that he did not have it, but he would

 get another handgun from an apartment.        Estrella asked the officer

 to take a ride to get the handgun, but the officer declined and

 said he would wait there instead.        Estrella left the area, and he

 and petitioner later returned to the CVS parking lot.




 1 “[A] failure to object to allegations of fact in a PSI admits
 those facts for sentencing purposes.” United States v. Wade, 458
 F.3d 1273, 1277 (11th Cir. 2006).


                                    - 3 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 4 of 19 PageID 2594



       Estrella walked towards the officer’s vehicle, entered the

 passenger    side,   and    showed   the   officer   a   handgun.        Estrella

 dropped out the magazine and locked the slide to show that the

 firearm was empty.      Estrella lowered the firearm to get the officer

 to crouch to look at it while petitioner approached the vehicle on

 the passenger side.

       Petitioner knocked on the vehicle’s window and tried to open

 the door, while Estrella attempted to convince the officer to find

 out what petitioner wanted.          The officer refused, and asked why

 petitioner was even there.           Feeling threatened, the officer put

 the vehicle in reverse and attempted to back out.                  Estrella told

 him to stop, and eventually Estrella slammed the vehicle into park

 and opened the passenger door.             Petitioner leaned towards the

 officer,    displayed   a   handgun    and    pointed    it   at   the   officer,

 demanding the officer give him everything.              The officer retrieved

 four pre-recorded $100 bills from his pocket, and handed the money

 to Estrella, who handed it to petitioner.               The officer then gave

 a verbal distress signal and the Lee County Sheriff’s Office moved

 in for a takedown and rescue.

       On July 14, 2011, petitioner entered guilty pleas to Counts

 Five through Nine of the Indictment without the benefit of a plea

 agreement.    (Cr. Docs. #38, 42.)           Petitioner’s guilty pleas were

 accepted, and petitioner was adjudicated guilty on July 18, 2011.

 (Cr. Doc. #40.)



                                       - 4 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 5 of 19 PageID 2595



       On October 17, 2011, the Court sentenced petitioner to a term

 of 60 months imprisonment as to Counts Five, Six, Seven, and Nine,

 to be served concurrently to each other; a term of 84 months

 imprisonment as to Count Eight, to be served consecutively to the

 terms imposed in Counts Five, Six, Seven, and Nine; and concurrent

 terms of supervised release.       (Cr. Doc. #76.)       Judgment (Cr. Doc.

 #81) was filed on October 17, 2011.          No direct appeal was filed.

                                      II.

       Petitioner’s    §   2255   Motion    raises   a   single   claim:   The

 conviction and sentence in Count Eight must be vacated in light of

 the U.S. Supreme Court’s intervening decision in Davis v. United

 States, 139 S. Ct. 2319 (2019).             Davis held that the residual

 clause in 18 U.S.C. § 924(c)(3)(B) was unconstitutionally vague.

 Petitioner asserts that his conviction on Count Eight was based on

 the use of the residual clause, and that without the use of this

 residual clause, he could not have been convicted of Count Eight.

 (Cv. Doc. #1, p. 4.)      Accordingly, petitioner argues, the district

 court did not have the jurisdiction to convict or impose a sentence

 on Count Eight.      (Cv. Doc. #2, p. 2.)           Petitioner also asserts




                                     - 5 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 6 of 19 PageID 2596



 that, in light of Davis, Count Eight violated his Fifth and Sixth

 Amendment rights.     (Cv. Doc. #2, pp. 4-7.)

                                        A.

       In Count Eight, petitioner was charged with violation of 18

 U.S.C. § 924(c)(1)(A)(ii).          The pertinent portion of Section

 924(c) provides:

             (c)(1)(A) [A]ny person who, during and in
             relation to any crime of violence or drug
             trafficking crime (including a crime of
             violence or drug trafficking crime that
             provides for an enhanced punishment if
             committed by the use of a deadly or dangerous
             weapon or device) for which the person may be
             prosecuted in a court of the United States,
             uses or carries a firearm, or who, in
             furtherance of any such crime, possesses a
             firearm, shall, in addition to the punishment
             provided for such crime of violence or drug
             trafficking crime--

             . . .

             (ii) if the firearm is brandished, be
             sentenced to a term of imprisonment of not
             less than 7 years; and

 18 U.S.C. § 924(c)(1)(A)(ii).        A “crime of violence” is a felony

 offense that:

             (A) has as an element the use, attempted use,
             or threatened use of physical force against
             the person or property of another, or

             (B) that by its nature, involves a substantial
             risk that physical force against the person or
             property of another may be used in the course
             of committing the offense.




                                    - 6 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 7 of 19 PageID 2597



 18 U.S.C. § 924(c)(3)(A), (B).       Thus, a crime of violence under §

 924(c) must either fall under the “elements clause” of (A) or the

 “residual clause” of (B).

       Count Eight provided in its entirety:




 Thus, as petitioner recognizes (Cv. Doc. #2, pp. 2-3), Count Eight

 alleged two “crimes of violence,” the Hobbs Act Conspiracy charged

 in Count Five and the Hobbs Act Robbery charged in Count Six.

                                        B.

       It is the residual clause of § 924(c)(3)(B) that United States

 v. Davis, 139 S. Ct. 2319 (2019) declared to be unconstitutionally



                                    - 7 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 8 of 19 PageID 2598



 vague, extending the reasoning of Johnson v. United States, 135 S.

 Ct. 2551, 2578 (2015) and Sessions v. Dimaya, 138 S. Ct. 1204,

 1216 (2018), which had addressed similar clauses in other statutes.

 The Eleventh Circuit has found that Davis is a new substantive

 constitutional rule which applies retroactively.                In re Hammoud,

 931 F.3d 1032 (11th Cir. 2019).             Thus, to be valid, a § 924(c)

 conviction must be predicated on a crime of violence as defined by

 § 924(c)(3)(A).

       It is also clear that under current case law a Hobbs Act

 conspiracy is not a “crime of violence” under the elements clause

 of § 924(c)(3)(A).           Brown v. United States, 942 F.3d 1069, 1075

 (11th Cir. 2019).        See also Hossain v. United States, No. 17-

 13135, 2020 WL 1228672, at *1 (11th Cir. Mar. 13, 2020) (plea of

 guilty predicated solely on conspiracy to commit Hobbs Act robbery

 vacated); Escourse-Westbrook v. United States, 799 F. App'x 803

 (11th    Cir.   2020)   (vacated     and   remanded   because   the     crime   of

 violence was solely predicated on the Hobbs Act conspiracy); United

 States v. Jenkins, 792 F. App'x 756, 758 (11th Cir. 2020) (same).

 Thus, petitioner’s conviction of the Hobbs Act Conspiracy cannot

 be a predicate crime of violence in Count Eight.

                                            C.

       Petitioner and the United States agree to these preliminary

 matters in this case.         Thus, there is no dispute that the residual

 clause    of    §   924(c)    is   unconstitutional,    that    Davis    applies



                                       - 8 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 9 of 19 PageID 2599



 retroactively, that petitioner filed a timely § 2255 petition (at

 least to the Davis claim(s)), that the Davis claim is cognizable

 in this § 2255 petition, and that Hobbs Act Conspiracy is not a

 crime of violence.         After that, the parties part company.

                                              III.

                                                A.

       Petitioner starts from the unassailable position that Davis

 has   found      the      residual     clause       in    §     924(c)(3)(B)     to   be

 unconstitutionally vague.             From this, petitioner argues that the

 conviction       in    Count   Eight    must    be       vacated   because      (1)   his

 conviction in Count Eight “may have been” based on the residual

 clause, and (2) his substantive § 1951(a) offense conviction does

 not qualify as a predicate offense.                 (Doc. #2, pp. 3-4). 2

       (1)     Petitioner’s Burden

       Petitioner’s burden in this type of issue was set forth in

 Beeman      v.   United     States,    871     F.3d      1215    (11th   Cir.    2017).

 Paraphrasing Beeman and extending it to a Davis claim, to prove a

 Davis claim petitioner must establish that the residual clause

 actually adversely affected the sentence he received, not simply

 that it may have done so. Only if petitioner would not have

 received an enhanced sentenced absent the existence of the residual


 2 Petitioner recognizes that the Eleventh Circuit has held to the
 contrary on both issues, but preserves the issues for further
 appellate review. (Id. n.2).



                                         - 9 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 10 of 19 PageID 2600



  clause is there a Davis violation.      There is only a Davis violation

  if the sentencing court relied solely on the residual clause, as

  opposed to also or solely relying on the elements clause to qualify

  a prior conviction as a crime of violence.             Beeman, at 1221-22.

  See also In re Cannon, 931 F.3d 1236, 1243 (11th Cir. 2019).

       Petitioner argues, as did petitioner in Beeman, that he meets

  his burden if it is merely possible that the Court relied on the

  residual clause to enhance the sentence. Beeman rejected this

  standard, holding that, like any other § 2255 movant, a Johnson

  claimant

             must show that—more likely than not—it was use
             of the residual clause that led to the
             sentencing   court’s   enhancement    of   his
             sentence. If it is just as likely that the
             sentencing court relied on the elements or
             enumerated offenses clause, solely or as an
             alternative basis for the enhancement, then
             the movant has failed to show that his
             enhancement was due to use of the residual
             clause.

  Id. at 1222.      The same standard applies to petitioner’s Davis

  claim.

       (2)   Hobbs Act Robbery as Crime of Violence

       Petitioner     is   also   incorrect   in   the     argument   that   a

  substantive Hobbs Act Robbery is not a crime of violence under §

  924(c).    In the Eleventh Circuit, Hobbs Act Robbery continues to

  be a crime of violence under the elements clause of § 924(c).

             In Davis,     the Supreme     Court held      that §
             924(c)’s         residual         clause          was



                                    - 10 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 11 of 19 PageID 2601



                 unconstitutionally vague. 139 S. Ct. at 2336.
                 However, Hobbs Act robbery—the predicate crime
                 of violence for White’s § 924(c) convictions—
                 categorically qualifies as a crime of violence
                 under § 924(c)’s elements clause. See United
                 States v. St. Hubert, 909 F.3d 335, 344 (11th
                 Cir. 2018), abrogated on other grounds by
                 Davis, 139 S. Ct. 2319; see also In re Fleur,
                 824 F.3d 1337, 1340–41 (11th Cir. 2016). The
                 Davis court did not disturb § 924(c)’s
                 elements clause. See generally Davis, 139 S.
                 Ct. at 2323–36.

  United States v. White, 19-12267, 2020 WL 2300433, at *1 (11th

  Cir. May 8, 2020). 3      Cf. United States v. Eason, 953 F.3d 1184,

  1191 (11th Cir. 2020)(recognizing that Hobbs Act robbery satisfies

  the elements clause in 18 U.S.C. § 924(c), but holding it does not

  satisfy the requirements of U.S. Sentencing Guidelines Manual §

  4B1.2(a)(1)).

                                          B.

          Petitioner nonetheless argues that in this case the Hobbs Act

  Robbery conviction cannot be considered.            This is so, petitioner

  argues, because the identification of two crimes of violence in

  Count Eight rendered the count duplicitous, the remedy for which

  is that the court may only rely on the least culpable conviction,

  i.e.,    the    Hobbs   Act   Conspiracy.    (Cr.    Doc.   #2,   pp.   4-5.)

  Additionally, petitioner argues that the duplicity resulted in a

  miscarriage of justice and violated his Fifth and Sixth Amendment


  3 Petitioner argues that the Eleventh Circuit cases are wrongly
  decided, although recognizing they are binding on a district court.
  (Cv. Doc. #2, p. 5 n.3.)


                                     - 11 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 12 of 19 PageID 2602



  rights.   Recognizing that the Eleventh Circuit has held that Hobbs

  Act robbery is a crime of violence under the § 924(c) elements

  clause, Petitioner asserts that there is a question as to which of

  the two offenses the Court actually relied upon in this case.

  (Id. p. 5.)     The Court finds that none of these arguments have

  merit.

       The Court finds the recent discussion in an unpublished

  Eleventh Circuit decision instructive:

             Nesbitt contends that his § 924(c) conviction
             is invalid because Count 3, upon which it
             rests, is a “duplicitous count,” by which he
             means “it charges two or more ‘separate and
             distinct’ offenses.” See In re Gomez, 830 F.3d
             1225 (11th Cir. 2016). After all, the
             government could have charged two § 924(c)
             counts, one predicated on the conspiracy and
             one predicated on the substantive crime.

             A duplicitous count poses several dangers,
             including the risk that a “jury may convict a
             defendant without unanimously agreeing on the
             same offense.” Another risk, limited to cases
             such as this one, is that the jury convicted
             Nesbitt only because it unanimously agreed on
             the predicate offense of conspiracy to commit
             Hobbs Act robbery, which is not a crime of
             violence and therefore not a proper predicate
             offense.

             The parties agree that the question of whether
             Nesbitt’s § 924(c) conviction is valid is
             analyzed under plain error review because
             Nesbitt failed to raise the duplicity issue in
             the district court at the time the error
             occurred (including when the district court
             instructed the jury that it could base its §
             924(c) verdict on either Count 1 or Count 2).
             See Fed. R. Crim. P. 52(b).

             . . .


                                    - 12 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 13 of 19 PageID 2603



             Even if the district court committed an error
             “that is plain” by permitting two predicate
             offenses to underly the § 924(c) charge,
             Nesbitt cannot show that error affected his
             substantial rights. To establish that the
             error affected his substantial rights, he
             would have to demonstrate “a reasonable
             probability that, but for the error, the
             outcome of the proceeding would have been
             different.” Molina-Martinez v. United States,
             ––– U.S. ––––, 136 S. Ct. 1338, 1343, 194 L.
             Ed. 2d 444 (2016) (quotation marks omitted).
             He has not, and cannot, do that.

             The evidence is overwhelming that substantive
             Hobbs Act robbery was a predicate offense for
             Nesbitt’s § 924(c) count. Nesbitt does not
             contest that he is guilty of substantive Hobbs
             Act robbery. . . . Nesbitt offers no evidence
             that had he contemporaneously objected to the
             allegedly duplicitous count the outcome of the
             proceeding would have been any different.

             Had Nesbitt objected to the superseding
             indictment and prevailed, he would have been
             charged with two § 924(c) firearm counts: one
             count would have had conspiracy to commit
             Hobbs Act robbery as the predicate and the
             other would have had substantive Hobbs Act
             robbery as the predicate.

             Nesbitt cannot show a reasonable probability
             that he would not have been convicted of the
             § 924(c) count tied to substantive Hobbs Act
             robbery, which would have left him in the same
             place, guilty of one § 924(c) count. Had he
             objected to the jury instructions, the outcome
             also would have been the same. The judge would
             have required the jury to unanimously agree on
             the predicate offense, and the evidence is
             clear   the  jury   would   have  all   agreed
             substantive Hobbs Act robbery was a predicate
             offense. In either scenario, no reasonable
             probability of a different outcome exists.

             Nesbitt’s counterarguments don’t convince us
             otherwise. He argues that In re Gomez requires
             us to assume that his § 924(c) offense rests


                                    - 13 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 14 of 19 PageID 2604



             on the least culpable of the offenses alleged
             to support the conviction, in this case
             conspiracy to commit Hobbs Act robbery. 830
             F.3d 1225 (11th Cir. 2016). But Gomez involved
             an application for permission to file a second
             or successive 28 U.S.C. § 2255 motion. Id. at
             1226. In that scenario, all an applicant has
             to do to obtain permission is make a prima
             face showing that he satisfies the criteria of
             § 2255. See id. at 1229 (noting applicant has
             only made “a prima facie showing that his
             conviction may” be unlawful) (emphasis added)
             (Carnes, J., concurring); In re Holladay, 331
             F.3d 1169, 1173 (11th Cir. 2003) (applicant
             need show only a “reasonable likelihood” of
             success). But here the merits are before us,
             so we can decide if substantive Hobbs Act
             robbery supports Nesbitt’s § 924(c) conviction
             — and it does.

             Nesbitt cites Alleyne v. United States in
             support. 570 U.S. 99, 133 S. Ct. 2151, 186
             L.Ed.2d 314 (2013). In Alleyne the Supreme
             Court held that factual findings that increase
             the mandatory minimum sentence for any crime
             are “elements [of the offense] and must be
             submitted to the jury and found beyond a
             reasonable doubt.” Id. at 103, 133 S. Ct.
             2151. We have held that an “indictment that
             lists multiple predicates in a single § 924(c)
             count allows for a defendant’s mandatory
             minimum to be increased without the unanimity
             Alleyne required.” Gomez, 830 F.3d at 1227.
             That is because some of the jurors might have
             though Nesbitt used the gun during the
             conspiracy to commit Hobbs Act robbery, while
             the others thought he did so only during the
             substantive Hobbs Act robbery. See id. So
             Alleyne prohibits a judge from making the
             factual determination about which predicate
             offense supported the § 924(c) count when it
             is not clear what the jury has decided. Id.
             Alleyne does not help Nesbitt because the
             district court did not make a factual
             determination about which predicate offense
             supported the § 924(c) count.




                                    - 14 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 15 of 19 PageID 2605



             Nesbitt cites Alleyne and In re Gomez to argue
             that we cannot conduct plain error review
             because in order to determine if a reasonable
             probability of a different outcome would
             result, we would have to engage in prohibited
             factfinding. So presumably, we should ignore
             the requirements of the plain error rule and
             conduct a full-on merits review. That is
             wrong. Neither Alleyne nor In re Gomez bars us
             from determining if “a reasonable probability
             [exists] that, but for the error, the outcome
             of the proceeding would have been different.”
             Molina-Martinez, 136 S. Ct. at 1343; cf.
             Hedgpeth v. Pulido, 555 U.S. 57, 58, 129 S.
             Ct. 530, 172 L. Ed. 2d 388 (2008) (improperly
             instructing the jury on multiple theories of
             guilt, one of which is invalid, is not a
             structural error and is subject to harmless
             error review). That is not factfinding. It is
             standard third-prong plain error review. And
             once again, given the overwhelming evidence
             that substantive Hobbs Act robbery supports
             his § 924(c) conviction, Nesbitt cannot show
             that a reasonable probability of a different
             outcome exists.

  United States v. Nesbitt, 18-11125, 2020 WL 1970519, at *3–5 (11th

  Cir. Apr. 24, 2020)(footnotes omitted).          In footnote 4, Nesbitt

  stated:

             Nesbitt also suggests that aiding and abetting
             substantive Hobbs Act robbery is not a crime
             of violence. It is. In re Colon, 826 F.3d 1301,
             1305 (11th Cir. 2016) (concluding that aiding
             and abetting substantive Hobbs Act robbery is
             a crime of violence under the elements clause
             and thus supports an aiding and abetting §
             924(c) firearm charge). Nesbitt also argues
             that substantive Hobbs Act robbery is not a
             crime of violence if a person is convicted
             under a theory of Pinkerton liability. See
             Pinkerton v. United States, 328 U.S. 640, 647–
             48, 66 S. Ct. 1180, 90 L. Ed. 1489 (1946)
             (holding that criminal defendants are liable
             for the reasonably foreseeable actions of



                                    - 15 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 16 of 19 PageID 2606



             their co-conspirators). But that argument is
             not   relevant   because   the   evidence   is
             overwhelming that Nesbitt’s guilt was not
             dependent on Pinkerton liability; he did not
             dispute in this trial or during his last
             direct appeal that he robbed the restaurant
             and carried a firearm while doing so. See
             United States v. Gallo-Chamorro, 48 F.3d 502,
             506–508 (11th Cir. 1995) (discussing aiding
             and abetting versus Pinkerton liability and
             noting that aiding and abetting “has a broader
             application” and “rests on a broader base”
             than Pinkerton liability) (quoting Nye &
             Nissen v. United States, 336 U.S. 613, 620, 69
             S. Ct. 766, 93 L. Ed. 919 (1949)).

  United States v. Nesbitt, 18-11125, 2020 WL 1970519, at *5 n.4

  (11th Cir. Apr. 24, 2020).

       Petitioner’s case is far less compelling than was Nesbitt’s.

  There is no doubt that the fact-finder found that petitioner was

  guilty of the Hobbs Act Robbery – petitioner’s guilt of that

  offense was established by petitioner’s own words in a guilty plea

  proceeding.    The magistrate judge recommended acceptance of the

  pleas, including the Hobbes Act Robbery count and Count Eight (Cr.

  Doc. #39), and the district court accepted the recommendation and

  adjudicated petitioner guilty (Cr. Doc. #40.)              No prohibited

  judicial fact-finding is required, since a Court in the guilty

  plea context is required to make such a factual finding.           Fed. R.

  Crim. P. 11(b)(3).

       Generally,    where    the   government   charges    crimes   in   the

  conjunctive, as was done in Count Eight, it is only required to

  prove one such crime.       United States v. Simpson, 228 F.3d 1294,



                                    - 16 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 17 of 19 PageID 2607



  1300 (11th Cir. 2000) (“[W]here an indictment charges in the

  conjunctive several means of violating a statute, a conviction may

  be obtained on proof of only one of the means, and accordingly the

  jury instruction may properly be framed in the disjunctive.”).

  Even though the district court relied on both the Hobbs Act

  Conspiracy and the Hobbs Act Robbery in Count Eight, there was no

  violation of petitioner’s constitutional or statutory rights as

  long as it is clear that one of the offenses qualified as a §

  924(c) crime of violence.         Where the guilty plea is predicated

  both on a conspiracy to commit Hobbs Act robbery and a second

  qualifying     predicate   offense,     petitioner   is   not    entitled     to

  relief.     In re Navarro, 931 F.3d 1298, 1302 (11th Cir. 2019)

  (Section “924(c) requires only that the predicate crime be one

  that may be prosecuted”).      See also In re Pollard, 931 F.3d 1318,

  1321   (11th   Cir.   2019)(“If   the    companion   crime      for   which   an

  applicant was convicted qualifies as a crime of violence under §

  924(c)(3)(A)’s use-of-force clause, that applicant cannot show

  that there is a ‘reasonable likelihood’ that he will benefit from

  the rule announced in Davis.”)

         Unlike Cannon, where it was unclear if the jury also concluded

  that the firearm was in furtherance of the underlying drug and

  carjacking predicates along with the use of the firearm during a

  Hobbs Act conspiracy, in this case it is not even “somewhat unclear

  which crime or crimes served as the predicate offense for Cannon’s



                                    - 17 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 18 of 19 PageID 2608



  § 924(o) conviction.”       In re Cannon, 931 F.3d 1236, 1243 (11th

  Cir.   2019).     There   is     no   reason   to   presume   the   Hobbs   Act

  Conspiracy, as the least culpable offense, was the only predicate

  conviction based on the record in this case.              Additionally, the

  “least culpable offense” rule does not apply in this case.                  The

  Eleventh Circuit “has only applied the ‘least culpable offense’

  rule when determining whether an offense qualifies as a crime of

  violence, not when determining which crime of violence underlies

  a defendant’s § 924(c) conviction.”            Calderon v. United States,

  No. 18-11615,         F. App’x         , 2020 WL 1921930, at *4 (11th Cir.

  Apr. 21, 2020) (per curiam).             Since this case involved a plea

  rather than a jury trial, the same Sixth Amendment concerns are

  not present.    Id.

         Accordingly, it is hereby

         ORDERED AND ADJUDGED:

         1.   Petitioner’s Motion Under 28 U.S.C. Section 2255 to

  Vacate, Set Aside or Correct Sentence by a Person in Federal

  Custody (Cv. Doc. #1; Cr. Doc. #217) is DENIED.

         2.   The Clerk of the Court shall enter judgment accordingly

  and close the civil file.        The Clerk is further directed to place

  a copy of the civil Judgment in the criminal file.

         IT IS FURTHER ORDERED:

         A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

  FORMA PAUPERIS ARE DENIED.            A prisoner seeking a writ of habeas



                                        - 18 -
Case 2:11-cr-00040-JES-NPM Document 221 Filed 06/01/20 Page 19 of 19 PageID 2609



  corpus has no absolute entitlement to appeal a district court’s

  denial of his petition.     28 U.S.C. § 2253(c)(1); Harbison v. Bell,

  556 U.S. 180, 183 (2009).       “A [COA] may issue . . . only if the

  applicant has made a substantial showing of the denial of a

  constitutional right.”      28 U.S.C. § 2253(c)(2).       To make such a

  showing,   Petitioner   “must   demonstrate    that   reasonable   jurists

  would find the district court’s assessment of the constitutional

  claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

  (2004), or that “the issues presented were adequate to deserve

  encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S.

  322, 336 (2003)(citations omitted).        Petitioner has not made the

  requisite showing in these circumstances.

       Finally, because Petitioner is not entitled to a certificate

  of appealability, he is not entitled to appeal in forma pauperis.

       DONE and ORDERED at Fort Myers, Florida, this           1st    day of

  June, 2020.




  Copies:
  Petitioner
  AUSA




                                    - 19 -
